The parties plaintiff and defendant have failed to inform the court whether the dam of the club was constructed across a creek or slough or embraced a depression in the land and constructed so as to cause the water to cover that depression. It does not appear whether the land owned by Thomas bordered on the lake at any point other than the slough on which he claims to have had a lake which existed prior to the construction of the dam. We must therefore dispose of this case with reference to the effect upon Thomas' rights and interests connected with the slough and the lake of the club only so far as it affected that right.
In the year 1894 J.H. Gaston owned a tract of land in Dallas County, which embraced the land owned by the plaintiff in error, Thomas, on which a small lake existed. In that year the Fin 
Feather Club, with the consent or acquiescence of Gaston, constructed a dam, the effect of *Page 493 
which was to raise the water so as to affect the existing lake, and also to overflow and embrace the slough in which Thomas claimed a right to fish. In fact, Gaston's right embraced all of the land about which there is controversy in this suit.
In 1904 Gaston sold and conveyed to Bateman the land, including all that is here in controversy. At that time the dam had been erected and the water of the lake covered the same ground that it did when Thomas bought the land from Bateman. By oral agreement Bateman had the right of fishing in the lake. On the 20th day of April, 1904, Bateman and wife entered into a written agreement with the fishing club by which the right of Bateman in the waters of the lake were expressed as follows:
"State of Texas, County of Dallas.
"This agreement this day entered into by and between Fin 
Feather Club and Marvin K. Bateman and his wife, Luci Belle Bateman, and W.H. Steele, witnesseth:
"1. The said Marvin K. Bateman and his wife, Luci Belle Bateman, and W.H. Steele have and do hereby grant and convey unto the Fin  Feather Club for the benefit of the members thereof, and upon consideration hereinafter stated, the exclusive rights and privileges of fishing and hunting in the slough or branch known as Gaston slough, which runs into the open lake of the Fin Feather Club from a point where said slough or branch enters the grounds and waters of said club, up and along said slough or branch to the spring on our premises acquired from John H. Gaston et al., April 9, 1904, Thos. Freeman survey, covering a distance of about a half mile. The members of said Fin  Feather Club under this grant shall severally enjoy the rights and privileges herein granted to said club, and said privileges shall be exclusively enjoyed by the membership of said club, and no one else shall be permitted to exercise such rights and privileges; provided, however, that said Bateman and Steele shall reserve the rights for themselves and guests to fish and hunt in and on said slough on their premises at pleasure and without paying to the club any fee or charge on account of such guests. Such guests must be accompanied by either Mr. Steele or Mr. Bateman.
"2. In consideration of the grant of the rights and privileges made by said Bateman and his wife and said Steele, the Fin 
Feather Club hereby grants to said Marvin K. Bateman and W.H. Steele all the rights and privileges of membership in the Fin 
Feather Club, free of cost to them save and except the right of being a stockholder or director in said club, and of participating in the corporate action and proceedings of said club. That is to say, the said Bateman and Steele shall enjoy the fishing and hunting privileges of the club and the privileges of the club house and grounds the same as any other member, and for the exercise of such privileges the said Bateman and Steele shall *Page 494 
pay no dues, and are required to hold no stock. Such privileges, however, are to be exercised under the rules and regulations of the club, as applicable to general membership.
"3. It is agreed on the part of the said Marvin K. Bateman and his said wife and W.H. Steele, and on the part of the Fin 
Feather Club that the grant of privileges on the part of each to the other herein made shall be determinable by either party at pleasure upon giving thirty days written notice to the other party. And the said Bateman and Steele agree that they will diligently endeavor to prevent poachers from fishing and hunting in and on said slough, and that said club shall also have the right to prevent poaching, and that all parties hereto shall cooperate to this end.
"In witness whereof the parties hereto have signed their respective names hereunto, the said Fin  Feather Club acting by and through its duly authorized president, C.F. Carter, this 20th day of April, 1904.
"(Signed)      FIN  FEATHER CLUB, "By C.F. Carter, President. "M.K. BATEMAN, "LUCI BELLE BATEMAN, "W.H. STEELE.
"(Duly acknowledged on the 20th day of April, 1904, before J.H. Jackson, a notary public, Dallas, Texas, and also J.L. Ross, notary public, Dallas, Texas, and duly recorded in volume 323, page 528, Deed Records, Dallas County, Texas.)"
The agreement was acknowledged according to law by Bateman and wife and recorded. The evidence discloses no disagreement between the club and Gaston or Bateman.
On the 8th day of September, 1908, Bateman sold the land to Thomas, at which time the club's dam was in existence as it was originally constructed, and the water of the lake occupied the same position as it did when the dam was cut so as to drain the lake as hereafter stated.
Thomas made some improvements about the lake, making arrangements for fishing and sold fishing rights in the waters of the bayou. He made arrangements to use it as a source of profit to him, and was engaged in so doing over the objection of the club when a cut in the dam was made, which reduced the water below its former level so that it destroyed the value of the bayou as a fishing point. The effect of the draining of the lake was to take from this bayou and from a part of the land the water which had been supplied by the lake of the club, and left that part of the land, or some of it, in an unprofitable condition, being boggy and unavailable for any practical use.
Thomas brought this action to recover from the defendant club the damages occasioned to him from injury to his property by this drainage of the lake. He alleged the destruction of his fishing right out of which he had prepared to derive a revenue, also the value of the fish which he had lost through a device constructed and put into the lake by the club, and other injuries before stated. *Page 495 
The judgment of the District Court was reversed and judgment entered by the Court of Civil Appeals. This application presents to this court for revision and correction errors of law charged to have been committed at the trial.
The question of prescription is not involved in this case, because it is shown beyond doubt or controversy that there was a positive verbal agreement on the part of the club with Gaston, and a written contract with Bateman. Therefore we will not discuss the question as to whether the prescriptive right, if it had existed in the fishing club, would have given a reciprocal right in Thomas to require the maintenance of the dam.
The fishing club constructed its dam in such manner as to cause the water which it impounded to raise the level of the water in the bayou in which Thomas' lake was formed and existed, and this condition was maintained by consent of all the parties for a number of years. In fact, it was observed by all until the act of the club by which it drained off the water, thereby lowering the water in Thomas' lake and bayou, and, as he claims, causing great injury and damage to his property.
We regard it as a well settled proposition that when by consent or otherwise water is thus impounded by artificial means, as by a dam, in such way as to affect adjoining lands, and after the parties owning adjacent lands have adjusted their improvements and uses of their lands to the condition caused by the lake, as in this instance, the owners of the dam have no right to change the conditions by drawing the water from the lake in such a manner as to cause damage to the property of the adjacent land owner. Belknap v. Trimble, 3 Paige (N.Y.), 577; Matthewson v. Hoffman, 77 Mich. 420, 6 L.R.A., 519, 43 N.W. 879; Village of Pewaukee v. Savoy, 103 Wis. 271, 50 L.R.A., 836, 79 N.W. 436; Kray v. Muggli, 84 Minn. 90, 87 Am. St., 332, and note,86 N.W. 882. Many cases could be added.
The agreement between Bateman and wife and the fishing club with regard to the use of the lake was appurtenant to the land, and vested in the club an easement to which Thomas' title was subject as it was in the hands of Bateman. Neither party had exercised the power reserved in the contract to annul the privilege of fishing in the lake and membership of the club, which were secured by the said contract. Therefore we must consider this case as if the action were brought by Bateman and wife, since Thomas took the estate with all its encumbrances and limitations.
It is difficult for us to understand upon what ground the damages were recovered. But we are of the opinion that the Court of Civil Appeals erred in holding that Thomas had no right to require the club to maintain its dam at its proper stage. It is therefore necessary for this court to reverse the judgment of the Court of Civil Appeals in that respect, for we have no doubt that land owners, under the circumstances of this case, have the right in law to have the conditions created by the construction of the dam maintained in so far as it was necessary to the preservation or protection of rights which accrued by the erection of the dam, and the continuance of which depend upon the maintenance *Page 496 
of the dam. Thomas had the right to recover from the fishing club the damage occasioned to him through the drawing off of the water from the lake. The damages must be confined to the proximate result of the action of the club in lowering the level of the water.
In this we do not have reference to any claims for vindictive damages, if the facts should justify any such claim, nor to any claim for damages which Thomas may have against the club because of their depriving him, if they did so, of any fish that would have naturally remained in the waters of his lake.
We do not find any evidence of damage done to Thomas by the drawing off of the water from the lake, except in general terms he says it reduced the market value of his property, and some other general expressions of that kind. But it does not appear in what manner that was done, except that he alleges that the lake was a valuable part of his property right and the act of the club complained of affected its salable value.
The question which lies at the bottom of this matter is, what was the effect of the agreement between Bateman and the club? It did not give the club the right to destroy the lake of Bateman, by discharging the water from its own lake and thereby changing existing conditions. But that contract did give to the club the exclusive right of fishing in that water and the right to exclude from the water for the purpose of fishing or other amusement, any persons except those named in the contract.
The contract gave to Bateman and Steele the privilege of membership of the club without the payment of dues and with the right to fish and hunt in any part of the club's grounds. It also gave to the club the exclusive right to control that part of the lake which was formed by elevating its water level so as to raise the water in the bayou in question. Bateman, and Thomas, through Bateman, had the right to fish in that portion of the water or any part of the lake of the club, and they had the right to invite their friends and persons visiting them to join them in such sport. But they were expressly excluded from selling any fishing or hunting rights in said water. Therefore Thomas is not entitled to recover any damages he may have sustained in making improvements to enable him to sell to others, rights to fish and hunt in any part of the lake. Having no such right, he could not lawfully have made the profit he claims. Therefore that is not an element of damage for which he can recover.
The agreement between Bateman and the club had not been revoked or set aside by either party to this action, but was annulled by the action of the club in draining the lake. And we must determine this case as if there was no question, and there is none, of the binding force of that agreement upon the parties.
This court is unable to determine the basis upon which the damages were assessed, but under the agreement between Bateman and the club the latter had full control and ownership of all the fish in the lake, and we are of the opinion that the facts do not show that Thomas is entitled *Page 497 
to recover anything for fish which may have been induced to leave his waters or prevented from entering, if such was the case.
We are of opinion that the Court of Civil Appeals erred in rendering judgment against the plaintiff, Thomas, and we reverse that portion of the judgment of said court and remand the case to the District Court for trial under the following instructions as to the measure of damages in case Thomas shall recover.
The plaintiff is entitled to recover the difference in the value of his land as it existed before the dam was cut and its value as it is since the cutting of the dam. In determining that issue the jury may consider any decrease in the market price of the land, also the value to Thomas of the right to take fish from that portion of the lake which covered his land; as well as the right to use that part of the lake for profit or for pleasure. But he is not entitled to compensation for any supposed number of fish which may have been prevented from entering his part of the lake. At the time that act is charged to have been done, the club had the right to control that portion of the lake and to take fish from it. Either party had the right to terminate the contract between Bateman and the club, and the cutting of the dam by the club operated to put an end to that agreement.
Judgment of the Court of Civil Appeals is reversed, and cause is remanded.